                                            Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 1 of 35




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CHARLES EDWARD LUCKETT,                           Case No. 18-cv-07670-HSG (PR)
                                                            Petitioner,                       ORDER DENYING PETITION FOR
                                   8
                                                                                              WRIT OF HABEAS CORPUS;
                                                      v.                                      DENYING CERTIFICATE OF
                                   9
                                                                                              APPEALABILITY
                                  10        G. MATTESON, Acting Warden,1
                                                            Respondent.
                                  11

                                  12             Before the Court is the pro se petition for a writ of habeas corpus filed pursuant to 28
Northern District of California
 United States District Court




                                  13   U.S.C. § 2254 by Petitioner Charles Edward Luckett challenging the validity of a judgment

                                  14   obtained against him in state court. Respondent has filed an answer to the petition, Dkt. No. 10,

                                  15   and Petitioner has filed a traverse, Dkt. No. 12. For the reasons set forth below, the petition is

                                  16   denied.

                                  17   I.        PROCEDURAL HISTORY
                                  18             A.        Conviction and Sentencing
                                  19             Following a match of his DNA and a “cold case” investigation by the Oakland Police

                                  20   Department, Petitioner was charged on March 22, 2013 for the 1993 murder of the manager of a

                                  21   local Sizzler restaurant. People v. Luckett, No. A145856, 2017 WL 1315669, *1 (Cal. Ct. App.

                                  22   Apr. 10, 2017). The information alleged that the murder occurred during an attempted robbery in

                                  23   July 1993, and that Petitioner used a firearm in the commission of the offense. Id.

                                  24

                                  25   1
                                         Petitioner informed the Court in March 2020 that he had been transferred from California State
                                  26   Prison - Solano to Santa Rita Jail for “the purposes of resentencing” scheduled on May 28, 2020.
                                       See Dkt. 13. Petitioner has not communicated with the Court since he sent that letter on March 9,
                                  27   2020, which was during the start of the COVID-19 pandemic. As Petitioner is likely to return to
                                       the same prison to serve any remaining prison time after his resentencing, the Court substitutes G.
                                  28   Matteson, the current acting warden of the prison where Petitioner was previously incarcerated, as
                                       Respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
                                           Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 2 of 35




                                   1           The jury found Petitioner guilty of first degree murder with the special circumstance that it

                                   2   occurred during an attempted robbery, and the trial court sentenced him to a term of life without

                                   3   parole, plus an additional five-year term for the firearm enhancement. Id. at *3.

                                   4           B.      Post-Conviction Appeals and Collateral Attacks
                                   5           Petitioner filed a timely appeal in the California Court of Appeal. Id. His primary

                                   6   argument on direct appeal was that the trial court erred in denying his motion to dismiss, or in the

                                   7   alternative exclude key DNA evidence, based on the police department’s loss of additional,

                                   8   untested physical evidence collected at the crime scene and the lengthy pre-accusation delay. Id.

                                   9   at *1. (Petitioner raises a portion of this evidentiary claim, i.e., that the trial court admitted

                                  10   unreliable DNA evidence over the defense motion to include it, as Claim 4 in the present petition.)

                                  11   Petitioner also claimed that the trial court erred in excluding third-party culpability evidence and

                                  12   deprived him of his right to present a defense. Id. at *6-7. (He raised this issue as Claim 5 in the
Northern District of California
 United States District Court




                                  13   present petition.) The state appellate court found no basis for reversal on these or any of the

                                  14   additional arguments presented on appeal. Id. at *3-12. Thus, on April 10, 2017, in an

                                  15   unpublished opinion, the state appellate court affirmed the judgment on direct appeal and

                                  16   remanded for modification of the abstract of judgment.2 Id. at *12.

                                  17           On July 12, 2017, the California Supreme Court denied review. Answer, Ex. H.

                                  18           On January 8, 2018, the United States Supreme Court denied certiorari. Luckett v.

                                  19   California, 138 S. Ct. 665 (2018).

                                  20           Although Petitioner asserts that he did not seek collateral relief in the state courts, see Dkt.

                                  21   No. 1 at 3, on December 13, 2017, he filed a state habeas petition in the Alameda County Superior

                                  22   Court, see Answer, Ex. I. Petitioner raised the following claims (none of which have been raised

                                  23   in the present petition): he was improperly convicted of first degree murder as an aider and abettor

                                  24   under a natural and probable consequences theory; he should not have been convicted of special

                                  25   circumstances murder under a felony-murder theory; and appellate counsel was ineffective. See

                                  26

                                  27   2
                                         On March 9, 2020, Petitioner informed the Court that he had been transferred to Santa Rita Jail
                                  28   in order to attend his resentencing hearing at the Alameda County Superior Court. See Dkt. No.
                                       13.
                                                                                          2
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 3 of 35




                                   1   id. He also raised two other alleged instructional errors (also not included in the present petition).

                                   2   See id.

                                   3             On December 27, 2017, the state superior court denied the petition. Answer, Ex. J.

                                   4             Petitioner apparently did not pursue this denial in a higher court. Instead, he filed a second

                                   5   state habeas petition in the state superior court. Answer, Ex. K. Petitioner raised the following

                                   6   five claims: (1) the prosecution “presented false evidence concerning the timestamps on a video”;

                                   7   (2) the prosecution “withheld this exculpatory evidence”; (3) there was an “improper chain of

                                   8   custody for the DNA sample taken from the scene”; (4) the trial court “erred in denying

                                   9   Petitioner’s motion to dismiss or, in the alternative, to exclude DNA evidence”; and (5) the trial

                                  10   court “improperly excluded evidence that Petitioner had a look alike brother who was detained in

                                  11   around the time of the crime.” Id.

                                  12             On April 17, 2018, the state superior court denied the petition for procedural reasons. See
Northern District of California
 United States District Court




                                  13   id. The court denied the petition as: (1) untimely; (2) successive; (3) specifically as to Claim 4 as

                                  14   “raised and rejected on appeal,”; (4) specifically as to Claims 1, 3 and 5 as claims that “Petitioner

                                  15   should have, but did not, raise on appeal.” Id. The court also stated that if the claims were not

                                  16   procedurally barred, they would be denied for failure to state a prima facie case for relief. See id.

                                  17             Petitioner filed a state habeas petition in the California Court of Appeal. Answer, Ex. L.

                                  18   The state appellate court issued a silent denial. See id.

                                  19             Petitioner then filed a state habeas petition in the California Supreme Court. Answer, Ex.

                                  20   M. The state supreme court also issued a silent denial of the petition. Answer, Ex. N.

                                  21             C.     Federal Court Proceedings
                                  22             On December 21, 2018, Petitioner filed the present petition. Dkt. No. 1. Petitioner claims:

                                  23   (1) the prosecution “presented false evidence concerning a remade beginning of a video”; (2) the

                                  24   prosecution “withheld this exculpatory evidence”; (3) there was an “improper chain of custody for

                                  25   the DNA sample taken from [the] scene”; (4) the trial court “erred in denying the motion to

                                  26   dismiss, or to exclude DNA evidence”; (5) the trial court “improperly excluded evidence that it

                                  27   was [his] brother detained in [the] police perimeter minutes after, also excluded was [testimony

                                  28   from the] officer that detained him”; and (6) “destruction of evidence in police custody after
                                                                                           3
                                             Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 4 of 35




                                   1   request for testing.” Id. at 7.

                                   2            On January 31, 2019, Magistrate Judge Jacqueline Scott Corley issued an Order to Show

                                   3   Cause. Dkt. No. 6. Magistrate Judge Corley construed the claims to be as follows: (1) the

                                   4   prosecution presented false evidence; (2) the prosecution withheld exculpatory evidence; (3) the

                                   5   trial court admitted unreliable DNA evidence over the defense motion to exclude it;3 (4) the trial

                                   6   court excluded exculpatory evidence concerning Petitioner’s brother; and (5) the police destroyed

                                   7   evidence after Petitioner requested that it be tested for DNA evidence. Id. at 2. Respondent filed

                                   8   an answer on April 30, 2019. Dkt. No. 10. Petitioner filed a traverse on May 30, 2019. Dkt. No.

                                   9   12.

                                  10   II.      STATEMENT OF FACTS
                                  11            The following factual background is taken from the April 10, 2017 opinion of the

                                  12   California Court of Appeal:4
Northern District of California
 United States District Court




                                  13            The following evidence was presented at trial:
                                  14            Carson Smith was working as a waiter at a Sizzler restaurant the night of July 16, 1993. He
                                                testified that two African-American men came into the restaurant and ordered hamburgers
                                  15            with french fries. Because the restaurant had run out of french fries, he served them a baked
                                                potato instead. After the men had been there for about an hour and a half, one of the men
                                  16            complained that there was a hair in the hamburger dressing and demanded to see the
                                                manager. When the manager came to the table, one of the men called to Smith. As he
                                  17            approached, the man lifted his shirt and displayed a gun. Smith ran from the restaurant and
                                                called 911.
                                  18
                                                Rodney Williams, who was eating at the restaurant, heard the men demanding to speak to
                                  19            the manager. Shortly after the manager went to their table, the men stood up and one yelled,
                                                “This is a robbery. . . . Everybody get down.” The other man was walking with his arm
                                  20            around the manager’s neck toward the front of restaurant. One of the men said, “Open the
                                                safe, open the safe.” The other man said, “Hurry it up” and then “Okay, well, just bust him.”
                                  21            Williams then heard three gun shots. Other customers in the restaurant provided testimony
                                                that was essentially consistent with Williams’s testimony, the primary discrepancy being
                                  22            that one customer testified he thought two other men might also have been involved.
                                  23

                                  24   3
                                        As explained above, this claim is presented in two claims (Claims 3 and 4) in the petition. Dkt.
                                  25   No. 1 at 7.
                                       4
                                  26     The Court has independently reviewed the record as required by AEDPA. Nasby v. McDaniel,
                                       853 F.3d 1049, 1055 (9th Cir. 2017). Based on its independent review, the Court finds that it can
                                  27   reasonably conclude that the state appellate court’s summary of facts is supported by the record
                                       and that this summary is therefore entitled to a presumption of correctness, Taylor v. Maddox, 366
                                  28   F.3d 992, 999-1000 (9th Cir. 2004), abrogated on other grounds, Murray v. Schriro, 745 F.3d
                                       984, 1000 (9th Cir. 2014), unless otherwise indicated in this order.
                                                                                          4
                                       Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 5 of 35



                                          Police were dispatched to the restaurant around 10:48 p.m. Upon their arrival, they found
                                   1      customers under tables in the dining area and the manager lying face down on the floor in
                                          front of the safe. The manager was unresponsive with three apparent bullet wounds to his
                                   2      back and leg.
                                   3      The suspects were described in the police report. One suspect was described as a Black
                                          male, “30’s to 40’s, five-seven, 170, sideburns and full beard, nappy hair, fluffy, light blue
                                   4      jacket, light blue jeans.” The other suspect was described as a Black male “late 30’s to early
                                          40’s five-nine to six feet, 170 pounds, dark complexion, light mustache, wearing a hat,
                                   5      sunglasses and a zippered jacket unknown colors, and armed with a nine-millimeter .45-
                                          caliber chromed gun.”
                                   6
                                          Shortly after arriving, the police set up a perimeter to detain anyone who matched the
                                   7      description of the suspects. The police took Smith to a location where he identified a man
                                          as having been involved in the crime.[FN 2] Other witnesses were brought to various
                                   8      locations where suspects had been detained but they could not identify any of them as having
                                          been involved in the crime. Customers who testified at trial confirmed that they were
                                   9      brought to various locations to see if they could identify anyone, but they were unable to do
                                          so.
                                  10
                                                 [FN 2]: That man, Harvey Brumfield, was arrested and charged with the murder but
                                  11             the case was later dismissed based on a lack of evidence. Prior to trial in the present
                                                 case, the prosecution’s motion to exclude reference to the prosecutorial proceedings
                                  12             against Brumfield was granted. As set forth above, the jury was allowed to hear that
Northern District of California
 United States District Court




                                                 a man other than defendant was stopped near the scene and identified by Smith.
                                  13
                                          During the course of the investigation, a police inspector instructed an evidence technician
                                  14      to collect all the objects on the table at which the men sat. Among other things, the
                                          technician collected a cigarette butt from inside a piece of aluminum foil which contained
                                  15      part of a baked potato and three additional cigarette butts from a small dish.
                                  16      In 2012, the Oakland Police Department reopened the investigation into the murder.[FN 3]
                                          The police sent a photo array to Florida, where Smith was then living. Smith was shown
                                  17      the six photos furnished by Oakland police and identified a photo of defendant as “maybe”
                                          having been the other man involved in the murder. At trial, Smith identified defendant as
                                  18      one of the two men involved in the robbery. An additional employee and other customers
                                          who testified at trial could not identify defendant.
                                  19
                                                 [FN 3]: Although not before the jury, the record shows that the police requested
                                  20             DNA testing of the cigarette butts in October 2001 but that the testing was not
                                                 completed and entered into CODIS (Combined DNA Index System) until December
                                  21             23, 2005. In November 2007, the Department of Justice gave written notice to the
                                                 Oakland Police Department that the sample from the cigarette butt found with the
                                  22             baked potato matched defendant’s DNA. Based on this notice, the Oakland Police
                                                 Department reopened its investigation into the homicide.
                                  23
                                          In the course of the investigation, defendant was interviewed and police obtained a new
                                  24      sample of his DNA. Portions of defendant’s interview with the police were played for the
                                          jury. In the interview, defendant told the officers that he was “kind of homeless” and
                                  25      worked odd jobs. He admitted that he used to drink an “awful lot” and had been convicted
                                          a few times of driving under the influence. He used to smoke cigarettes but stopped because
                                  26      they are too expensive. He grew up in Oakland, but moved to Compton in 1976. He had
                                          been “back and forth” between the two cities since the 1990s. He had three brothers, Joseph,
                                  27      Cris, Larry, but Joe and Cris had passed away. He said that none of them were twins, but
                                          “[w]e all look alike.”
                                  28
                                                                                    5
                                          Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 6 of 35



                                              When the police informed him that the interview was about a shooting that occurred in 1993,
                                   1          he said he believed he was in Long Beach or Compton working security at the time. He
                                              explained that he moved to Compton to be with his wife shortly after being released from
                                   2          jail for driving under the influence in 1992. He did not think he came back to Oakland from
                                              1993 until after 2000, although he recalled coming to Oakland for his brother’s funeral at
                                   3          some point. Defendant could not recall hearing about a 1993 robbery at the Sizzler where
                                              “the manager ended up getting shot.” He claimed to have never witnessed a shooting in his
                                   4          life and thought he would probably remember hearing about a murder.
                                   5          A forensic analyst from the Oakland Police Department crime laboratory testified that in
                                              2004 she conducted DNA analysis on a cigarette butt recovered from the foil wrapped potato
                                   6          found on the table where the suspects had been seated. In her opinion, the DNA she found
                                              on the butt came from a single source. She compared the 2004 profile to defendant’s 2012
                                   7          profile and concluded that defendant could not be excluded as the source of the DNA. In
                                              her opinion, the chance that someone other than defendant would have contributed to the
                                   8          DNA she found on the cigarette butt would be one in 9.7 trillion unrelated persons in the
                                              general population of Caucasians, African-Americans or Southwest Hispanics. The three
                                   9          other cigarette butts that had been taken into evidence at the scene were missing and had
                                              not been processed.
                                  10
                                              Defendant testified at trial. Consistent with his police interview, he testified that he was
                                  11          living and working in Long Beach at the time of the shooting. He denied being in Oakland
                                              on July 16, 1993, and testified that he had not been there since August 1991 after being
                                  12          released from jail. The next time he was in Oakland was on December 10, 1995, for his
Northern District of California




                                              brother’s funeral. He testified that he had never shot anyone or was with anyone who did.
 United States District Court




                                  13          He claimed that at the time, he did not smoke and he had no idea how his DNA got on the
                                              cigarette butt. Sometimes, however, he would put a cigarette in his mouth. He explained
                                  14          that “sitting around drinking, I used—I chew on them, put them in my mouth or something,
                                              but I didn’t smoke, especially not then” because his wife did not like him to smoke.
                                  15
                                              Defendant’s forensic expert also analyzed the cigarette butt found at the restaurant and
                                  16          agreed that defendant could be a contributor. Unlike the Oakland Police Department,
                                              however, his results indicated “that the DNA on the cigarette paper is a mixture from at least
                                  17          two people,” not just one contributor.
                                  18          Defendant’s brother Larry testified that he recalled defendant being in a local jail for a while
                                              in 1991, then leaving Oakland for Southern California where their sister Joyce lived.
                                  19          Defendant lived in Compton or Long Beach with his wife and children. He did not see
                                              defendant between 1991 and their brother’s funeral in 1995 or 1996. Defendant’s sister
                                  20          Joyce testified that defendant was living in Los Angeles in 1993. She remembered that he
                                              would stay with her at times when he was separated from his wife. She testified that he did
                                  21          security work and, at times, managed or maintained apartment buildings. She did not recall
                                              July 16, 1993 specifically, but testified that she usually celebrated the Fourth of July holiday
                                  22          with defendant and his children and, to the best of her knowledge, they did this in 1993 and
                                              defendant was there.
                                  23
                                       Luckett, 2017 WL 1315669, *1-3 (footnotes in original and brackets added).
                                  24
                                       III.   DISCUSSION
                                  25
                                              A.     Standard of Review
                                  26
                                              A petition for a writ of habeas corpus is governed by the Antiterrorism and Effective Death
                                  27
                                       Penalty Act of 1996 (“AEDPAˮ). This Court may entertain a petition for a writ of habeas corpus
                                  28
                                                                                         6
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 7 of 35




                                   1   “in behalf of a person in custody pursuant to the judgment of a State court only on the ground that

                                   2   he is in custody in violation of the Constitution or laws or treaties of the United States.ˮ 28 U.S.C.

                                   3   § 2254(a).

                                   4          A district court may not grant a petition challenging a state conviction or sentence on the

                                   5   basis of a claim that was reviewed on the merits in state court unless the state courts adjudication

                                   6   of the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable

                                   7   application of, clearly established Federal law, as determined by the Supreme Court of the United

                                   8   States; or (2) resulted in a decision that was based on an unreasonable determination of the facts in

                                   9   light of the evidence presented in the State court proceeding.ˮ 28 U.S.C. § 2254(d); Williams v.

                                  10   Taylor, 529 U.S. 362, 412-13 (2000). Additionally, habeas relief is warranted only if the

                                  11   constitutional error at issue “‘had substantial and injurious effect or influence in determining the

                                  12   jury’s verdict.’” Penry v. Johnson, 532 U.S. 782, 795 (2001) (quoting Brecht v. Abrahamson, 507
Northern District of California
 United States District Court




                                  13   U.S. 619, 637 (1993)).

                                  14          A state court decision is “contrary to” clearly established Supreme Court precedent if it

                                  15   “applies a rule that contradicts the governing law set forth in [the Supreme Court’s] cases,” or if it

                                  16   “confronts a set of facts that are materially indistinguishable from a decision of [the Supreme]

                                  17   Court and nevertheless arrives at a result different from [its] precedent.” Williams, 529 U.S. at

                                  18   405-06. “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                  19   the state court identifies the correct governing legal principle from [the Supreme] Court’s

                                  20   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.

                                  21   “[A] federal habeas court may not issue the writ simply because that court concludes in its

                                  22   independent judgment that the relevant state-court decision applied clearly established federal law

                                  23   erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411.

                                  24          Section 2254(d)(1) restricts the source of clearly established law to the Supreme Court’s

                                  25   jurisprudence. “[C]learly established Federal law, as determined by the Supreme Court of the

                                  26   United States” refers to “the holdings, as opposed to the dicta, of [the Supreme] Court’s decisions

                                  27   as of the time of the relevant state-court decision.” Williams, 529 U.S. at 412. “A federal court

                                  28   may not overrule a state court for simply holding a view different from its own, when the
                                                                                         7
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 8 of 35




                                   1   precedent from [the Supreme Court] is, at best, ambiguous.” Mitchell v. Esparza, 540 U.S. 12, 17

                                   2   (2003).

                                   3             Here, as noted above, the California Supreme Court summarily denied Petitioner’s petition

                                   4   for review. See Answer, Ex. H. As mentioned above, the California Court of Appeal, in its

                                   5   opinion on direct review, addressed two claims in the instant petition: Claims 4 and 5. The state

                                   6   appellate court thus was the highest court to have reviewed those claims in a reasoned decision,

                                   7   and, as to those claims, it is the state appellate court’s decision that this Court reviews herein. See

                                   8   Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991); Barker v. Fleming, 423 F.3d 1085, 1091-92

                                   9   (9th Cir. 2005).

                                  10             Petitioner raised Claims 1-3 for the first time in his second state habeas petition filed with

                                  11   the state superior court, which concluded that the petition was untimely, that it was successive,

                                  12   and that Petitioner could have raised any issues related to the redaction on direct appeal. See
Northern District of California
 United States District Court




                                  13   Answer, Ex. K. The state superior court stated that if the claims were not procedurally barred,

                                  14   they would be denied for failure to state a prima facie case for relief. See id. The state appellate

                                  15   and supreme courts issued silent denials of the state habeas petitions filed in the respective courts.

                                  16   Answer, Exs. L and N. This Court looks through the silent denials by the state appellate and

                                  17   supreme courts to the last reasoned decision of the state courts. See Ylst, 501 U.S. at 801-06.

                                  18   Accordingly, it is the state superior court’s decision which is subject to review with respect to

                                  19   Claims 1-3.

                                  20             The Supreme Court has vigorously and repeatedly affirmed that under AEDPA, there is a

                                  21   heightened level of deference a federal habeas court must give to state court decisions. See Hardy

                                  22   v. Cross, 132 S. Ct. 490, 491 (2011) (per curiam); Harrington v. Richter, 562 U.S. 86, 97-100

                                  23   (2011); Felkner v. Jackson, 131 S. Ct. 1305 (2011) (per curiam). As the Court explained: “[o]n

                                  24   federal habeas review, AEDPA ‘imposes a highly deferential standard for evaluating state-court

                                  25   rulings’ and ‘demands that state-court decisions be given the benefit of the doubt.’” Id. at 1307

                                  26   (citation omitted). With these principles in mind regarding the standard and limited scope of

                                  27   review in which this Court may engage in federal habeas proceedings, the Court addresses

                                  28   Petitioner’s claims.
                                                                                            8
                                           Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 9 of 35



                                              B.      Petitioner’s Claims
                                   1
                                              Petitioner raises the following six claims: (1) the prosecution “presented false evidence
                                   2
                                       concerning a remade beginning of a video”; (2) the prosecution “withheld this exculpatory [video]
                                   3
                                       evidence”; (3) there was an “improper chain of custody for the DNA sample taken from [the]
                                   4
                                       scene”; (4) the trial court “erred in denying the motion to dismiss, or to exclude DNA evidence”;
                                   5
                                       (5) the trial court “improperly excluded evidence that it was [Petitioner’s] brother detained in [the]
                                   6
                                       police perimeter minutes after, also excluded was [testimony from the] officer that detained
                                   7
                                       [Petitioner’s brother]”; and (6) the improper “destruction of evidence in police custody after
                                   8
                                       request for testing.” Dkt. No. 1 at 7 (brackets added).
                                   9
                                                      1.      Claims Relating to Prosecution Presenting False Evidence and
                                  10                          Withholding Exculpatory Evidence (Claims 1 and 2)
                                  11          Respondent argues that Claims 1 and 2 are procedurally defaulted and therefore must be

                                  12   dismissed. Dkt. No. 10-1 at 12-16.
Northern District of California
 United States District Court




                                  13          The first two claims Magistrate Judge Corley found cognizable are that the prosecution

                                  14   presented false evidence and withheld exculpatory evidence. Dkt. No. 1 at 7. Respondent points

                                  15   out that these two claims are “actually different ways of viewing the same substantive claim, i.e.

                                  16   that the prosecution allegedly presented false evidence ‘concerning a remade beginning of a

                                  17   video.’” Dkt. No. 10-1 at 6 (citing Dkt. No. 1 at 7). The Court agrees. Specifically, Petitioner’s

                                  18   first two claims involving alleged false evidence seem to be related to the beginning of his

                                  19   recorded video interview with the police on May 23, 2012, which was redacted with the agreement

                                  20   of defense counsel, and the redacted version was played to the jury. Dkt. No. 1 at 7; Supp. CT5

                                  21   20. In that interview Petitioner not only denied involvement in the murder, but also denied that he

                                  22   was in Oakland during the year of the murder. Supp. CT 30, 35. What is significant about the

                                  23   video from the prosecution’s standpoint is that Petitioner stated that he did not know anything

                                  24   about a murder even though the police had not mentioned that they were investigating a homicide.

                                  25   Supp. CT 49. Petitioner argues that in addition to the redaction of the parts to which defense

                                  26

                                  27   5
                                         Respondent refers to the Supplemental Clerk’s Transcript as the “ACT,” but the Court will refer
                                  28   to it as the “Supp. CT” in this Order. The redacted and unredacted versions have been lodged by
                                       Respondent as Exhibit A. See Dkt. No. 10-8.
                                                                                        9
                                           Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 10 of 35




                                   1   counsel agreed, the prosecutor also redacted the beginning of the interview in which the officers

                                   2   allegedly stated that they were investigating a homicide. Dkt. No. 1 at 7. However, Respondent

                                   3   points out that “[o]ther than what might be inferred from his testimony, [P]etitioner did not proffer

                                   4   any evidence to the trial court or to the California Supreme Court in his state petition for habeas

                                   5   corpus to support a claim that if any portion of the tape was missing, it showed that the police had

                                   6   stated that they were investigating a homicide.” Dkt. No. 10-1 at 6 fn. 1.

                                   7                           a.      Factual Background
                                   8           On Wednesday, March 18, 2015, before the evidentiary portion of the trial, the trial court

                                   9   reviewed a video of Petitioner’s May 23, 2012 recorded statement to the police, and the following

                                  10   exchange took place between the trial court and the prosecutor, Danielle Hilton, Esq.:

                                  11           THE COURT: Okay. All right. And then I’ll finish up—in looking at the video of Mr.
                                               Luckett, there’s the first initial interview and then there’s a break, and the transcript I think,
                                  12           the first transcript on the first section tracks it pretty well. The transcript on the second one,
Northern District of California
 United States District Court




                                               I think you might check this, right in the beginning misses some stuff.
                                  13
                                               MS. HILTON [the prosecutor]: I apologize. What the Court has is a rough draft of the
                                  14           transcript because I was trying to get something to the Court. I apologize. I know the tape
                                               is complete. I apologize if the accompanying transcript is not.
                                  15
                                               THE COURT: You might check just the—there’s that first initial interview and then there’s
                                  16           a break and when they start the second one. I’ll look at that too. I’ll finish that up probably
                                               today.
                                  17
                                       1RT 97.6 The prosecutor then agreed to redact portions of the video regarding collateral matters
                                  18
                                       that reflected unfavorably on Petitioner as well as information about his brother. 1RT 101-102.
                                  19
                                       During the afternoon session on the same date, the prosecutor stated that she and defense counsel,
                                  20
                                       Theodore Berry, Esq., had agreed as to what was to be redacted from the transcript. 1RT 110.
                                  21
                                       The parties discussed these redactions with the trial court, and they agreed on which redactions
                                  22
                                       would be implemented before trial. 1RT 110-113.
                                  23
                                               The record contains two transcripts of the interview, i.e., the redacted and unredacted
                                  24
                                       versions. Supp. CT 20-81, Supp. CT 83-131. The unredacted transcript includes a more complete
                                  25
                                       version of the interview. Supp. CT 20-81. Meanwhile, the redacted transcript excludes any
                                  26

                                  27

                                  28
                                       6
                                        Volume 1 of the Reporter’s Transcript (“1RT”) has been lodged by Respondent as Exhibit B.
                                       See Dkt. No. 10-9.
                                                                                    10
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 11 of 35




                                   1   references to Petitioner’s brother. Supp. CT 83-131. Thus, the Court will cite to the unredacted

                                   2   transcript.

                                   3           The unredacted transcript begins with one of the officers (who conducted the questioning)

                                   4   identifying himself, and with Petitioner saying that he was “curious as to what is this.” Supp. CT

                                   5   20. After obtaining background information from Petitioner one of the officers stated that they

                                   6   were investigating “a shooting” that had occurred at a Sizzler restaurant in the 1990’s, and that the

                                   7   manager had been shot. Supp. CT 35. Petitioner stated that he could not remember being at a

                                   8   Sizzler. Supp. CT 35. The officers told Petitioner that his brother had been stopped afterwards.

                                   9   Supp. CT 35-37. Petitioner stated that he was in Los Angeles at the time. Supp. CT 43. In

                                  10   response to a question about whether he would remember a “huge scene” at the Sizzler restaurant,

                                  11   Petitioner said, “I don’t remember anybody getting killed.” Supp. CT 48-49. After responding to

                                  12   that question, Petitioner added, “I would remember hearing about a murder.” Supp. CT 49.
Northern District of California
 United States District Court




                                  13           At trial, the prosecution presented evidence that the police had not mentioned anything

                                  14   about a homicide before Petitioner mentioned it. 2RT 3977; 3RT 6328. Petitioner testified that the

                                  15   officers had told him at the beginning of the interview that they were investigating a homicide.

                                  16   3RT 550-551. Defense counsel argued that the tape had been truncated, and that it was possible

                                  17   that at the beginning the police had mentioned that they were investigating a homicide. 3RT 655.

                                  18                          b.      Procedural Default Principles
                                  19           Federal habeas relief is barred on grounds of procedural default if a state denied claims

                                  20   because a petitioner failed to comply with the state’s requirements for presenting them. Coleman

                                  21   v. Thompson, 501 U.S. 722, 731-32 (1991). The state’s grounds for denying the claim must be

                                  22   “independent of the federal question and adequate to support the judgment.” Id. at 729. A state

                                  23   procedural bar is “adequate” if it is “clear, consistently applied, and well-established at the time of

                                  24   the petitioner’s purported default.” Calderon v. U.S. Dist. Ct. (Bean), 96 F.3d 1126, 1129 (9th

                                  25

                                  26           7
                                                Volume 2 of the Reporter’s Transcript (“2RT”) has been lodged by Respondent as
                                  27   Exhibit B. See Dkt. No. 10-10.

                                  28
                                               8
                                                Volume 3 of the Reporter’s Transcript (“3RT”) has been lodged by Respondent as
                                       Exhibit B. See Dkt. No. 10-11.
                                                                                      11
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 12 of 35




                                   1   Cir. 1996) (quoting Wells v. Maass, 28 F.3d 1005, 1010 (9th Cir. 1994)).

                                   2          The state carries the initial burden of adequately pleading “the existence of an independent

                                   3   and adequate state procedural ground as an affirmative defense.” Bennett v. Mueller, 322 F.3d

                                   4   573, 586 (9th Cir. 2003). If the state meets this requirement, the burden then shifts to the

                                   5   petitioner “to place that defense in issue,” which the petitioner may do “by asserting specific

                                   6   factual allegations that demonstrate the inadequacy of the state procedure, including citation to

                                   7   authority demonstrating inconsistent application of the rule.” Id.

                                   8          When the Ninth Circuit has determined that a rule is adequate, the petitioner then must cite

                                   9   cases “demonstrating subsequent inconsistent application” to meet his burden under Bennett. King

                                  10   v. LaMarque, 464 F.3d 963, 967 (9th Cir. 2006). If the petitioner meets this burden, “the ultimate

                                  11   burden” of proving the adequacy of the state bar rests with the state, which must demonstrate “that

                                  12   the state procedural rule has been regularly and consistently applied in habeas actions.” Bennett,
Northern District of California
 United States District Court




                                  13   322 F.3d at 586.

                                  14          To overcome a claim of procedural default, petitioner must establish either (1) cause for

                                  15   the default, and prejudice, or (2) that failure to consider the defaulted claims will result in a

                                  16   “fundamental miscarriage of justice.” Harris v. Reed, 489 U.S. 255, 262 (1989). To show cause

                                  17   for a procedural default, the petitioner must “show that some objective factor external to the

                                  18   defense impeded” his efforts to comply with the state procedural rule. Murray v. Carrier, 477

                                  19   U.S. 478, 488 (1986). For cause to exist, the external impediment must have prevented the

                                  20   petitioner from raising the claim. See McCleskey v. Zant, 499 U.S. 467, 497 (1991). To show

                                  21   prejudice, a petitioner bears “the burden of showing not merely that the errors [complained of]

                                  22   constituted a possibility of prejudice, but that they worked to his actual and substantial

                                  23   disadvantage, infecting his entire [proceeding] with errors of constitutional dimension.” White v.

                                  24   Lewis, 874 F.2d 599, 603 (9th Cir. 1989) (citing United States v. Frady, 456 U.S. 152, 170

                                  25   (1982)). If the petitioner fails to show cause, the court need not consider whether the petitioner

                                  26   suffered actual prejudice. Engle v. Isaac, 456 U.S. 107, 134 n.43 (1982).

                                  27          To show a fundamental “miscarriage of justice,” a petitioner must show that the

                                  28   constitutional error of which he complains “has probably resulted in the conviction of one who is
                                                                                          12
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 13 of 35




                                   1   actually innocent.” Bousley v. United States, 523 U.S. 614, 623 (1998) (citing Murray, 477 U.S.

                                   2   at 496). “Actual innocence” is established when, in light of all the evidence, “it is more likely

                                   3   than not that no reasonable juror would have convicted [the petitioner].” Id. at 623 (quoting

                                   4   Schlup v. Delo, 513 U.S. 298, 327-28 (1995)). “‘[A]ctual innocence’ means factual innocence, not

                                   5   mere legal insufficiency.” Id. A petitioner can make a showing of “actual innocence” by

                                   6   presenting the court with new evidence that raises a sufficient doubt as “to undermine confidence

                                   7   in the result of the trial.” Schlup, 513 U.S. at 324.

                                   8                          c.      Analysis
                                   9          As mentioned, Respondent asserts that Claims 1 and 2 are procedurally defaulted. Dkt.

                                  10   No. 10-1 at 14-16. Respondent points out that Claims 1 and 2 are “essentially different ways of

                                  11   formulating the same argument, i.e., that the prosecutor redacted a greater portion of the video

                                  12   than the redactions on which the parties agreed.” Dkt. No. 10-1 at 14. The Court notes that these
Northern District of California
 United States District Court




                                  13   claims were not raised on direct appeal. See Answer, Ex. G. Nor did Petitioner raise either claim

                                  14   when he filed his first state habeas petition. See Answer, Ex. I. Petitioner first raised Claims 1

                                  15   and 2 in his second state habeas petition filed in the state superior court. See Answer, Ex. K. The

                                  16   state superior court concluded that the petition was untimely, was successive, and that Petitioner

                                  17   could have raised any issues related to the redaction on direct appeal. See id. The state superior

                                  18   court stated that if the claims were not procedurally barred, they would be denied for failure to

                                  19   state a prima facie case for relief. See id. The state appellate and supreme courts issued silent

                                  20   denials of the state habeas petitions filed in the respective courts. Answer, Exs. L and N.

                                  21          The Court finds that Respondent has carried the initial burden of adequately pleading the

                                  22   existence of an independent and adequate state procedural ground as an affirmative defense. As

                                  23   Respondent points out, the state superior court denied the second state habeas petition: (1) as

                                  24   untimely with citations to In re Sanders, 21 Cal. 4th 697, 703 (1999); In re Robbins, 18 Cal. 4th

                                  25   770, 780 (1998); In re Clark, 5 Cal. 4th 750, 767-68, 775 (1993); In re Nunez, 173 Cal. App. 4th

                                  26   709, 724 (Cal. Ct. App. 2009); and In re Sodersten, 146 Cal. App. 4th 1163, 1221 (Cal. Ct. App.

                                  27   2007); (2) as successive with a citation to In re Reno, 55 Cal. 4th 428, 496-97, 501-05 (2012); and

                                  28   In re Clark, 5 Cal. 4th at 767-69, 774-75, 797; and (3) because Claims 1, 3 and 5 in the second
                                                                                          13
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 14 of 35




                                   1   state habeas petition were not raised on direct appeal, as required by California law, with citations

                                   2   to In re Harris, 5 Cal. 4th 813, 829 (1993) and In re Dixon, 41 Cal. 2d 756, 759 (1953). See Dkt.

                                   3   No. 10-1 at 14-15 (citing Answer, Ex, K). Because the state appellate and supreme courts denied

                                   4   Petitioner’s state habeas petitions without comment, it is presumed that these courts did not

                                   5   disregard the aforementioned procedural bar and consider the merits. See Ylst, 501 U.S. at 801-06.

                                   6             As to the petition being untimely, the United States Supreme Court has held that

                                   7   California’s timeliness rule, as announced in In re Clark and In re Robbins, which were among the

                                   8   cases the state superior court cited in its denial of the second state habeas petition, is an adequate

                                   9   and independent state ground for the denial of federal habeas corpus relief. Walker v. Martin, 562

                                  10   U.S. 307, 310, 312, 316-21 (2011).

                                  11             Next, having identified the In re Clark rule against successive petitions as another

                                  12   procedural bar imposed on the state habeas petition by the state superior court, see Answer, Ex. K
Northern District of California
 United States District Court




                                  13   (citing In re Clark, 5 Cal. 4th at 767-69, 774-75, 797 (absent justification for a failure to present

                                  14   all known claims in a single, timely habeas petition, a successive petition will be denied)), this

                                  15   Court next must consider whether that bar is independent and adequate, so as to preclude federal

                                  16   habeas review, see Coleman, 501 U.S. at 729. Although the Ninth Circuit has not ruled on

                                  17   whether California’s bar on successive petitions constitutes valid grounds for procedural default of

                                  18   federal claims, several district courts (including courts in this district) have concluded in well-

                                  19   reasoned decisions that it does. See e.g., Briggs v. State, No. 15-cv-05809-EMC, 2017 WL

                                  20   1806495, *6-7 (N.D. Cal. 2017) (concluding that California’s successiveness bar is adequate and

                                  21   independent); Flowers v. Foulk, 2016 WL 4611554, *4 (N.D. Cal. 2016) (same); Ray v. Cate, No.

                                  22   C 11-1604 YGR (PR), 2014 WL 3841214, *15 (N.D. Cal. 2014) (same) ; Rutledge v. Katavich,

                                  23   2012 WL 2054975, at *6-7 (N.D. Cal. 2012) (same); (N.D. Cal. 2012); Arroyo v. Curry, No. C

                                  24   07-03718 SBA (PR), 2009 WL 723877, *3-6 (N.D. Cal. 2009) (same). This Court adopts the

                                  25   reasoning of these decisions and finds that In re Clark constitutes an independent and adequate

                                  26   state procedural ground for the state court’s denial of Petitioner’s claims, barring federal habeas

                                  27   review.

                                  28             The Supreme Court also has held that California’s rule barring claims that could have been
                                                                                          14
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 15 of 35




                                   1   raised on direct appeal, as announced in In re Dixon, which was also cited in the state superior

                                   2   court’s denial as to Claim 1, is an adequate and independent state ground for the denial of habeas

                                   3   relief. See Johnson v. Lee, 136 S. Ct. 1802, 1806 (2016) (per curiam).

                                   4          Petitioner, has not met his burden “to place th[ose] defense[s] in issue.” Bennett, 322 F.3d

                                   5   at 586. He has not asserted any “specific factual allegations that demonstrate the inadequacy of

                                   6   the state procedure.” Id. Therefore, Claims 1 and 2 are procedurally defaulted.

                                   7          Procedural default, however, can be overcome if a petitioner “can demonstrate cause for

                                   8   the default and actual prejudice as a result of the alleged violation of federal law, or demonstrate

                                   9   that failure to consider the claims will result in a fundamental miscarriage of justice.” Coleman,

                                  10   501 U.S. at 750. The “cause standard” requires the petitioner to show that “‘some objective factor

                                  11   external to the defense impeded counsel’s efforts’ to raise the claim.” McCleskey v. Zant, 499

                                  12   U.S. 467, 493 (1991) (quoting Murray, 477 U.S. at 488). “Without attempting an exhaustive
Northern District of California
 United States District Court




                                  13   catalog of such objective impediments to compliance with a procedural rule,” the Supreme Court

                                  14   has noted that “a showing that the factual or legal basis for a claim was not reasonably available to

                                  15   counsel, or that some interference by officials made compliance impracticable, would constitute

                                  16   cause under this standard.” Murray, 477 U.S. at 488 (internal quotation and citations omitted). As

                                  17   to the prejudice prong, Petitioner bears the burden of showing “not merely that the errors at his

                                  18   trial created a possibility of prejudice, but that they worked to his actual and substantial

                                  19   disadvantage, infecting his entire trial with error of constitutional dimensions.” United States v.

                                  20   Frady, 456 U.S. 152, 170 (1982). “To ascertain the level to which such errors taint the

                                  21   constitutional sufficiency of the trial, they must ‘be evaluated in the total context of the events at

                                  22   trial.’” See Paradis v. Arave, 130 F.3d 385, 393 (9th Cir. 1997) (quoting Frady, 456 U.S. at 169).

                                  23          Here, Petitioner is unable to meet his burden of showing cause. Nor is there anything in

                                  24   the record to suggest he could make the requisite showing. His explanation for the default does

                                  25   not constitute cause under the law. Petitioner claims he “did not receive the transcripts until

                                  26   months after the appeal decision was final.” Dkt. No. 12 at 3. In essence, Petitioner seems to be

                                  27   arguing that he did not know the factual basis for Claims 1 and 2 until he received the transcripts

                                  28   of the May 23, 2012 police interview and “could not act upon it until [he] received the
                                                                                         15
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 16 of 35




                                   1   transcript . . . .” Id. However, this argument is unavailing. The factual basis for his claim is not

                                   2   taken from the transcripts that he received years later; instead the factual basis for his claim is that

                                   3   the redacted transcript of the interview presented to the jury was incomplete. Petitioner was aware

                                   4   of this fact during the trial because he was present at the interview, and he should have raised any

                                   5   challenge to the redacted transcript on direct appeal. Because there is no “objective factor external

                                   6   to the defense” that impeded Petitioner’s ability to comply with the state rule against either

                                   7   untimely or successive petitions, this Court cannot find that Petitioner has shown cause for the

                                   8   default. See Murray, 477 U.S. at 488.

                                   9          Nor does Petitioner satisfy the second possible exception to procedural default, namely,

                                  10   that the Court’s failure to consider the claims will result in a fundamental miscarriage of justice.

                                  11   The “miscarriage of justice” exception is limited to habeas petitioners who can show, based on

                                  12   “new reliable evidence,” that “‘a constitutional violation has probably resulted in the conviction of
Northern District of California
 United States District Court




                                  13   one who is actually innocent.’” Schlup v. Delo, 513 U.S. 298, 324-27 (1995) (quoting Murray,

                                  14   477 U.S. at 496); see, e.g., Wildman v. Johnson, 261 F.3d 832, 842-43 (9th Cir. 2001) (holding

                                  15   petitioner must establish “factual innocence” in order to show fundamental miscarriage of justice

                                  16   would result from application of procedural default).

                                  17          Here, Petitioner submits no “new reliable evidence” establishing factual innocence.

                                  18   Instead, in his traverse, Petitioner claims in a conclusory fashion that “[a]nother situation in which

                                  19   a federal court may also address a procedurally defaulted claim is where failure to do so would

                                  20   result in the conviction of one who is actually innocent.” Dkt. No. 12 at 4. Petitioner’s argument

                                  21   is that “no reasonable jurors would have convicted [him] in light of the new evidence (the redacted

                                  22   beginning [of the video]).” Id. As explained above, Petitioner claims that when he was

                                  23   interviewed, he “did in fact get an introduction from one or both officers saying they were from

                                  24   homicide as [Petitioner] testified, and they simply chose to eliminate that from the video.” Id. at

                                  25   6. Respondent points out that “[t]he jury heard conflicting evidence as to whether the officers had

                                  26   told [Petitioner] they were investigating a homicide at the very beginning of the interview.” Dkt.

                                  27   No. 10-1 at 16.

                                  28          “To be credible, such [an actual innocence] claim requires petitioner to support his
                                                                                          16
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 17 of 35




                                   1   allegations of constitutional error with new reliable evidence—whether it be exculpatory scientific

                                   2   evidence, trustworthy eyewitness accounts, or critical physical evidence—that was not presented

                                   3   at trial.” Schlup, 513 U.S. at 324. The “new” evidence need not be newly available, just newly

                                   4   presented—that is, evidence that was not presented at trial. Griffin v. Johnson, 350 F.3d 956, 961

                                   5   (9th Cir. 2003).

                                   6           It is not enough that the new evidence shows the existence of reasonable doubt; rather,

                                   7   petitioner must show “that it is more likely than not that no ‘reasonable juror’ would have

                                   8   convicted him.” Schlup, 513 U.S. at 329. As the Ninth Circuit has stated, “the test is whether,

                                   9   with the new evidence, it is more likely than not that no reasonable juror would have found [the]

                                  10   [p]etitioner guilty.” Van Buskirk v. Baldwin, 265 F.3d 1080, 1084 (9th Cir. 2001). Thus, actual

                                  11   innocence means factual innocence, not merely legal insufficiency. Bousley v. United States, 523

                                  12   U.S. 614, 623-24 (1998) (citing Sawyer v. Whitley, 505 U.S. 333, 339 (1992)).
Northern District of California
 United States District Court




                                  13           In the present case, Petitioner alleges that he is actually innocent of the 1993 murder.

                                  14   Petitioner suggests that due to misconduct on the part of police and the prosecution, his trial was

                                  15   corrupted and he was falsely convicted. Dkt. No. 12 at 3-9. Specifically, Petitioner argues as

                                  16   follows:

                                  17                  [T]his conviction is based on false and tampered with evidence, I
                                                      know the case and I know the facts, I was not there. The conviction
                                  18                  is based on this false evidence, if you present false evidence, logic
                                                      say[s] you have withheld the truth—[l]et the record speak, “It’s
                                  19                  conclusive, they have simply chosen to eliminate the beginning
                                                      introduction.”
                                  20
                                       Id. at 9.
                                  21
                                               Petitioner’s claims fail because his allegations relating to the “new evidence (the redacted
                                  22
                                       beginning [of the interview]” does not amount to “clear and convincing evidence” that he is
                                  23
                                       actually innocent of the 1993 murder. Petitioner confuses the actual innocence standard with an
                                  24
                                       inquiry into the merits of his case. He has provided no evidence akin to “credible declarations of
                                  25
                                       guilt by another, trustworthy eyewitness accounts, or exculpatory scientific evidence” to support
                                  26
                                       his innocence. Schlup, 513 U.S. at 324. Instead, Petitioner alleges that misconduct at trial caused
                                  27
                                       him to be prejudiced during legal proceedings. Such misconduct has no bearing upon whether he
                                  28
                                                                                         17
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 18 of 35




                                   1   is actually innocent of the 1993 murder of which he was convicted. As such, the Court is not

                                   2   persuaded that no reasonable juror would have found Petitioner guilty beyond a reasonable doubt

                                   3   had the jury been presented with this new evidence. See Griffin, 350 F.3d at 961.

                                   4          Based on the foregoing, the Court finds that Claims 1 and 2 are procedurally defaulted.

                                   5   Because Petitioner has failed to demonstrate cause for the default and actual prejudice as a result

                                   6   of the alleged violation of federal law, or demonstrate that failure to consider the claims will result

                                   7   in a fundamental miscarriage of justice, federal habeas relief is barred on grounds of procedural

                                   8   default. Coleman, 501 U.S. at 750. Accordingly, because Claims 1 and 2 are procedurally barred,

                                   9   habeas relief on these claims is denied.

                                  10                  2.      Claims Relating to DNA Evidence (Claims 3, 4 and 6)
                                  11          Petitioner next claims that there was an “improper chain of custody for the DNA sample

                                  12   taken from [the] scene” (Claim 3) and that the trial court “erred in denying the motion to dismiss,
Northern District of California
 United States District Court




                                  13   or to exclude DNA evidence” (Claim 4). Dkt. No. 1 at 7. He also claims that certain DNA

                                  14   evidence was improperly destroyed after he was charged with the murder (Claim 6). Id.

                                  15          Respondent points out that Magistrate Judge Corley’s January 31, 2019 Order to Show

                                  16   Cause “combined Petitioner’s third and fourth claims into one claim, i.e. that the trial court

                                  17   admitted unreliable DNA evidence over the defense motion to exclude it.” Dkt. No. 10-1 at 17;

                                  18   see Dkt. No. 6 at 2 fn. 2. Respondent further points out as follows: “While Petitioner’s third and

                                  19   fourth claims are not entirely clear, they actually appear to be two separate claims, neither of

                                  20   which actually goes to the reliability of the DNA evidence.” Dkt. No. 10-1 at 17. The Court

                                  21   agrees that the claims are separate. It will analyze Claims 3 and 4 separately below, and it will

                                  22   also resolve a portion of Claim 6 to the extent that it is related to these other claims involving

                                  23   DNA evidence.

                                  24                          a. Improper Chain of Custody for DNA Sample (Claim 3) –
                                                                 Procedural Default
                                  25
                                              Claim 3 appears to relate to two different aspects of the chain of custody of the cigarette
                                  26
                                       butt that the prosecution said was recovered from the foil wrapped potato found on the table where
                                  27
                                       the suspects had been seated, and that contained the DNA sample. Dkt. No. 1 at 5; Dkt. No. 1-1 at
                                  28
                                                                                         18
                                           Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 19 of 35




                                   1   7.9 One aspect of the claim is that the officer who collected the cigarette butt failed to document

                                   2   in his report the location from which he collected it, i.e., whether it was from a plate on the

                                   3   suspects’ table. Dkt. No. 1-1 at 7. The other aspect of the chain of custody claim is that the lab

                                   4   records do not adequately show that the butt had been destroyed. Id. at 9.

                                   5           Petitioner did not raise any issue pertaining to the chain of custody on direct appeal. See

                                   6   Answer, Ex. G. However, Petitioner raised Claim 3 relating to an “improper chain of custody for

                                   7   the DNA sample taken from the scene” in his second state habeas petition. Answer, Ex. K. As

                                   8   mentioned, in ruling on that petition, the state superior court found that Claim 3 was untimely and

                                   9   successive (for the same reasons as Claims 1 and 2 discussed above), and that Claim 3 could have

                                  10   been raised on appeal because it was based on matters within the record. Id. As the Court found

                                  11   above, these constitute valid procedural bars. See supra Part.III.B.1.c. As with Claims 1 and 2,

                                  12   this Court looks through the silent denials by the state appellate and supreme courts to the last
Northern District of California
 United States District Court




                                  13   reasoned decision of the state courts. See Ylst, 501 U.S. at 801-06. Again, for the same reasons

                                  14   stated above, this Court finds that the state superior court denied Petitioner’s claim based on

                                  15   adequate and independent state grounds. See supra Part.III.B.1.c.

                                  16           Petitioner has not established cause (that some objective factor external to the defense

                                  17   prevented him from raising Claim 3). Because he has not shown cause, the Court need not

                                  18   determine whether he suffered prejudice. Isaac, 456 U.S. at 134 n.43.

                                  19           For the same reasons outlined above, Petitioner also has not shown that a failure to

                                  20   consider the merits of Claim 3 will result in a miscarriage of justice. In sum, there is no claim or

                                  21   showing that the constitutional error of which he complains in Claim 3 “has probably resulted in

                                  22   the conviction of one who is actually innocent.” Bousley, 523 U.S. at 623 (citing Murray, 477

                                  23   U.S. at 496). Therefore, Petitioner’s Claim 3 is procedurally barred.

                                  24                          b.      Improper Chain of Custody for DNA Sample (Claim 3) and
                                                                      Improper Destruction of Evidence in Police Custody (Claim 6)
                                  25
                                               Even if Petitioner could overcome the procedural bar as to his improper chain of custody
                                  26

                                  27

                                  28
                                       9
                                        Petitioner’s attachment to his petition, which is entitled “Necessity for Review,” contains the
                                       arguments linked to his federal claims. See Dkt. No. 1-1.
                                                                                         19
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 20 of 35




                                   1   claim (Claim 3), he has not shown that such a claim raises an issue that is cognizable on federal

                                   2   habeas review, i.e., a federal constitutional issue. In this section, the Court will also resolve a

                                   3   related claim involving the improper destruction of the three other cigarette butts in police custody

                                   4   after he was named a suspect in 2012 (Claim 6).

                                   5                                  1) Claim 3
                                   6          As to Claim 3, Petitioner alleges that the cigarette butts that had been in the possession of

                                   7   the police, including the subsequently destroyed three cigarette butts, had not been kept in a proper

                                   8   “chain of custody” and thus violated his right to due process. However, Respondent argues that a

                                   9   “chain of custody claim is not cognizable in a federal habeas action because it presents a matter of

                                  10   state law.” Dkt. No. 10-1 at 17-18. The Court agrees, as explained below.

                                  11          “Simple errors of state law do not warrant federal habeas relief.” Holley v. Yarborough,

                                  12   568 F.3d 1091, 1101 (9th Cir. 2009). “[F]ailure to comply with the state’s rules of evidence is
Northern District of California
 United States District Court




                                  13   neither a necessary nor a sufficient basis for granting habeas relief.” Jammal v. Van de Kamp, 926

                                  14   F.2d 918, 920 (9th Cir. 1991). The improper admission of evidence will only provide a basis for

                                  15   habeas relief if “‘it rendered the trial fundamentally unfair in violation of due process.’” Holley,

                                  16   568 F.3d at 1101. “Only if there are no permissible inferences the jury may draw from the

                                  17   evidence can its admission violate due process.” Jammal, 926 F.2d at 920 (emphasis omitted).

                                  18                  Petitioner’s contention that the admission of the DNA evidence from the cigarette

                                  19   butt violated his due process rights does not entitle him to habeas relief because there are no

                                  20   controlling Supreme Court decisions holding that the admission of evidence based on an

                                  21   inadequate chain of custody violates due process. Holley, 568 F.3d at 1101 (“The Supreme Court

                                  22   . . . has not yet made a clear ruling that admission of irrelevant or overtly prejudicial evidence

                                  23   constitutes a due process violation sufficient to warrant issuance of the writ.”). As such, there is

                                  24   no clearly established Supreme Court law directly addressing this issue, and therefore the state

                                  25   court’s decision on this issue cannot be contrary to, or an unreasonable application of, federal law.

                                  26   See Wright v. Van Patten, 552 U.S. 120, 125-26 (2008).

                                  27                                  2) Claim 6
                                  28          As a related claim, in Claim 6, Petitioner seems to argue that the prosecution violated
                                                                                          20
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 21 of 35




                                   1   Brady v. Maryland, 373 U.S. 83 (1963), by failing to turn over evidence regarding the other three

                                   2   cigarette butts collected from the area where the murder suspects were seated because they were

                                   3   improperly destroyed after he was charged with the murder. See Dkt. No. 1 at 5, 6; Dkt. No. 1-1 at

                                   4   2, 7. In Brady, the Supreme Court held that “the suppression by the prosecution of evidence

                                   5   favorable to an accused upon request violates due process where the evidence is material either to

                                   6   guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.” See 373

                                   7   U.S. at 87. For a Brady claim to succeed, a petitioner must show: (1) that the evidence at issue is

                                   8   favorable to the accused, either because it is exculpatory or impeaching; (2) that it was suppressed

                                   9   by the prosecution, either willfully or inadvertently; and (3) that it was material (or, put

                                  10   differently, that prejudice ensued). Banks v. Dretke, 540 U.S. 668, 691 (2004).

                                  11          However, because none of the three cigarette butts at issue were ever tested for DNA

                                  12   because they had destroyed, Petitioner cannot demonstrate that such evidence was either favorable
Northern District of California
 United States District Court




                                  13   to him, or that it was material. See id. Therefore, his Brady issue linked to Claim 6 fails.

                                  14                                  3) Summary
                                  15          Accordingly, even if Claim 3 is not procedurally defaulted, the Court finds that it does not

                                  16   present a basis for federal habeas relief. In addition, to the extent that Claim 6 raises a Brady

                                  17   issue, it has no merit because Petitioner cannot demonstrate that the evidence at issue—i.e., the

                                  18   three cigarette butts that were destroyed—was favorable to him or material to guilt. See Banks,

                                  19   540 U.S. at 691.

                                  20                          c.      Improper Admission of DNA Evidence (Claim 4)
                                  21          Petitioner’s Claim 4 is that the DNA evidence should have been excluded as a sanction for

                                  22   the loss of the cigarette butt evidence. Dkt. No. 1 at 7. Petitioner raised this claim as a federal

                                  23   issue on direct appeal, and the state appellate court addressed it on the merits.

                                  24                                  1) State Court Opinion
                                  25          The state appellate court described the factual background for this claim, then set forth the

                                  26   applicable state and federal law, and rejected it as follows:

                                  27          Defendant claims that the police department’s loss of the additional three cigarette butts
                                              collected at the scene violated his right to due process under the federal and state
                                  28          Constitutions. “The relevant due process principles have been discussed many times before.
                                                                                         21
                                       Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 22 of 35



                                           [Citations.] Law enforcement agencies must preserve evidence only if it possesses
                                   1       exculpatory value ‘apparent before [it] was destroyed,’ and not obtainable ‘by other
                                           reasonably available means.’ [Citations.] The state’s responsibility is further limited when
                                   2       the defendant challenges the failure to preserve evidence ‘of which no more can be said than
                                           that it could have been subjected to tests’ that might have helped the defense. [Citation.]
                                   3       In such a case, unless the defendant can show ‘bad faith’ by the police, failure to preserve
                                           ‘potentially useful evidence’ does not violate his due process rights.” (People v. DePriest
                                   4       (2007) 42 Cal. 4th 1, 41-42.)
                                   5       Prior to trial, defendant moved to dismiss the information, exclude the DNA evidence or,
                                           alternatively, give appropriate limiting instructions based on the loss of the three cigarette
                                   6       butts. At a hearing on the motion, a supervisor from the police department’s evidence unit
                                           testified that the envelope that was supposed to contain the cigarette butts was not in the
                                   7       storage container in which it was deposited. Instead, there was a post-it note where the
                                           evidence should have been that was dated October 2001 and written in the handwriting of a
                                   8       now retired supervisor. The note stated that she was unable to locate the envelope, and that
                                           she presumed it had been destroyed by another employee on January 1, 2001. The witness
                                   9       made an “educated guess” based on the post-it note and other records that the cigarette butts
                                           had been destroyed when an employee either mistook the case number for that of another
                                  10       case with a similar number, or took the wrong envelope from the evidence locker. She could
                                           not be sure, however, that the evidence was destroyed because there were 59 freezers
                                  11       containing evidence and no one had looked in all of freezers for the missing envelope. The
                                           trial court denied defendant’s motion on the basis that the cigarette butts had no apparent
                                  12       exculpatory value at the time they were destroyed and there had been no showing of bad
Northern District of California
 United States District Court




                                           faith by the police department.
                                  13
                                           Defendant contends that contrary to the trial court’s conclusion, the “material exculpatory
                                  14       significance” of the missing cigarette butts was apparent before their testing. He argues,
                                           “Unless one person smoked all four different butts (some unfiltered and found in different
                                  15       makeshift ‘ashtrays’), it should have been apparent that all the butts were exculpatory (based
                                           on DNA or indeed blood type inclusion or exclusion). Unless the waiter’s dubious (and
                                  16       disputed) claim only two people ever sat at that table (or that more than one might have
                                           smoked) is the last word, forensic confirmation of anyone besides one identified robber at
                                  17       that table was critical to identify (and exclude) the second robber in a forensics case like
                                           this. Even before the advent of routine DNA testing, the butts were kept if only to exclude
                                  18       or include blood types; by 2001, the DNA-significance of these items to confirm multiple
                                           smokers was even stronger and more apparent. Unless it is assumed one person smoked the
                                  19       disparate butts, any confirmation of a second (or third, etc.) smoker was significant to rebut
                                           claims this was just one smoker or just two people eating and acting alone in tandem the
                                  20       entire night; this, in turn, served to exculpate any supposed second robber.”
                                  21       Because defendant denied being present in the Oakland restaurant at the time of the crime,
                                           the significance of another person’s DNA on the missing cigarette butts is highly doubtful.
                                  22       Moreover, defendant’s argument makes clear that at the time the cigarette butts were
                                           destroyed, any exculpatory value was merely a potential, subject to confirmation by testing.
                                  23       Accordingly, this evidence falls squarely within the rule requiring bad faith before a
                                           violation of defendant’s due process rights can be found.
                                  24
                                           Defendant contends the record does not support the trial court’s finding that there was no
                                  25       bad faith. (People v. Alvarez (2014) 229 Cal. App. 4th 761, 776 [“We review the trial
                                           court’s finding on the existence or nonexistence of bad faith under the substantial evidence
                                  26       standard.”].) Defendant argues, “Active animus or not, destruction of this single set of items
                                           (but not others including the lone remaining butt) from a cold-case based on (suspected)
                                  27       transposing of case numbers is inexcusable, past the point of mere negligence or gross
                                           recklessness.” We disagree. Nothing in the record suggests the [sic] that the police knew
                                  28       or even could have suspected at the time the cigarettes were lost or destroyed that testing
                                                                                     22
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 23 of 35



                                              might have exculpated defendant. Substantial evidence undoubtedly supports the trial
                                   1          court’s finding that the destruction of the evidence was entirely accidental.
                                   2          Finally, defendant suggests that the police department’s failure to collect several additional
                                              items (plates, water glasses, silverware) also violated his dues [sic] process rights. The
                                   3          police did, however, collect some additional items and these items were tested but disclosed
                                              no fingerprints. Again, given the lack of apparent exculpatory value, defendant was
                                   4          required to but cannot show bad faith by the police.
                                   5   Luckett, 2017 WL 1315669, *3-4 (citations and brackets in original).

                                   6                                  2) Applicable Law
                                   7          The government has a duty to preserve material evidence, i.e., evidence whose exculpatory

                                   8   value was apparent before it was destroyed and that is of such a nature that the defendant cannot

                                   9   obtain comparable evidence by other reasonably available means. See California v. Trombetta,

                                  10   467 U.S. 479, 489 (1984); Grisby v. Blodgett, 130 F.3d 365, 371 (9th Cir. 1997).

                                  11          Although the good or bad faith of the police is irrelevant to the analysis when the police

                                  12   destroy material exculpatory evidence, the analysis is different if the evidence is only potentially
Northern District of California
 United States District Court




                                  13   useful: there is no due process violation unless there is bad faith conduct by the police in failing to

                                  14   preserve potentially useful evidence. Illinois v. Fisher, 540 U.S. 544, 547-48 (2004); Arizona v.

                                  15   Youngblood, 488 U.S. 51, 58 (1988). Potentially useful evidence is “evidentiary material of which

                                  16   no more can be said than that it could have been subjected to tests, the results of which might have

                                  17   exonerated the defendant.” Youngblood, 488 U.S. at 57. Another configuration of this test is that

                                  18   a constitutional violation will be found if a showing is made that (1) the government acted in bad

                                  19   faith, the presence or absence of which turns on the government’s knowledge of the apparent

                                  20   exculpatory value of the evidence at the time it was lost or destroyed, and (2) that the missing

                                  21   evidence is “of such a nature that the defendant would be unable to obtain comparable evidence by

                                  22   other reasonably available means.” U.S. v. Sivilla, 714 F.3d 1168, 1172 (9th Cir. 2013) (internal

                                  23   quotation marks omitted).

                                  24          Negligent failure to preserve potentially useful evidence is not enough to establish bad

                                  25   faith and does not constitute a violation of due process. See Grisby, 130 F.3d at 371.

                                  26          The government’s duty to preserve material evidence is limited to evidence it has gathered.

                                  27   Trombetta, 467 U.S. at 488-90. Although the government does not generally have a duty to

                                  28   collect exculpatory evidence, a bad faith failure to do so may violate due process. Miller v.
                                                                                         23
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 24 of 35




                                   1   Vasquez, 868 F.2d 1116, 1119-20 (9th Cir. 1989). Due process requires law enforcement to gather

                                   2   and collect evidence where the police themselves by their conduct indicate that the evidence could

                                   3   form a basis for exoneration. Id. at 1121. The holding of Miller is based on Arizona v.

                                   4   Youngblood, 488 U.S. 51 (1988). See N. Mariana Islands v. Bowie, 243 F.3d 1109, 1117 (9th Cir.

                                   5   2001) (prosecutor’s failure to further investigate exculpatory letter in his possession violated due

                                   6   process).

                                   7                                  3) Analysis
                                   8           In Claim 4, Petitioner claims the trial court violated his due process rights by admitting

                                   9   DNA evidence and failing to impose an evidentiary sanction on the prosecution for the loss of

                                  10   evidence. Dkt. No. 1 at 7. In essence, Petitioner claims the admission of the DNA evidence

                                  11   violated his due process right to a fair trial and his rights under Trombetta. See 467 U.S. at 488.

                                  12          As explained above, Petitioner’s claim was rejected on appeal, and the state appellate court
Northern District of California
 United States District Court




                                  13   found no due process violation. Luckett, 2017 WL 1315669, *3-4. Also, no Trombetta violation

                                  14   was found, according to the state appellate court. First, the state appellate court found the DNA

                                  15   evidence fell “squarely within the rule requiring bad faith before a violation of [Petitioner’s] due

                                  16   process rights can be found.” Id. at *4. Furthermore, the state appellate court found no bad faith

                                  17   conduct by the police in failing to preserve the DNA evidence because nothing in the record

                                  18   suggested “that the police knew or even could have suspected at the time the cigarettes were lost

                                  19   or destroyed that testing might have exculpated defendant” and “substantial evidence undoubtedly

                                  20   support[ed] the trial court’s finding that the destruction of the evidence was entirely accidental.”

                                  21   Id.

                                  22          Because the state appellate court’s conclusions are reasonable, Petitioner is not entitled to

                                  23   federal habeas relief. First, the due process claim was reasonably rejected. Second, the state

                                  24   court’s rejection of the Trombetta claim was reasonable. The record does not show that Petitioner

                                  25   was even a suspect when the three cigarette butts were lost in 2001. Moreover, the state courts

                                  26   could reasonably conclude that any negligent failure to preserve potentially useful evidence does

                                  27   not establish bad faith, and does not constitute a violation of due process. See Grisby, 130 F.3d at

                                  28   371; see, e.g., Sivilla, 714 F.3d at 1172 (finding that where exculpatory value of destroyed
                                                                                         24
                                            Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 25 of 35




                                   1   evidence was not apparent, government’s negligent failure to preserve it did not establish bad

                                   2   faith).

                                   3             Because there was no violation of Trombetta, the state courts did not unreasonably apply

                                   4   clearly established law by refusing to impose an evidentiary sanction on the prosecution, much

                                   5   less by refusing to apply the specific evidentiary sanction of excluding the DNA evidence.

                                   6             Accordingly, because the state courts’ rejection of Claim 4 was reasonable and is entitled

                                   7   to AEDPA deference, this Court DENIES Claim 4.

                                   8                    3.      Right to Present a Defense (Claim 5)
                                   9             Petitioner contends that he was deprived of his right to present a defense when the court

                                  10   refused to allow evidence that the police stopped someone who identified himself as “Cris10

                                  11   Luckett” in the vicinity of the restaurant shortly after the crime. Dkt. No. 1 at 7. Petitioner raised

                                  12   this issue on direct appeal, and the state appellate court rejected it on the merits.
Northern District of California
 United States District Court




                                  13                            a.      State Court Opinion
                                  14             The state appellate court described the factual background for this claim and rejected it as

                                  15   follows:

                                  16             A police report for the incident includes the following comment: “I responded to 28th St.
                                                 and Summit for a perimeter.           After approx. 2 min. I detained Luckett, Cris
                                  17             (MIB/30APR52—926 E. 17th St. Apt. 1) who was walking E/B on 28th St. He was wearing
                                                 a [white shirt] and dirty dark pants. After several witnesses advised negative on a field
                                  18             lineup I released Luckett.” Before trial, the court granted the prosecution’s motion in limine
                                                 to exclude any mention of a Cris Luckett having been stopped by police. The trial court
                                  19             found that the evidence was inadmissible to show third-party culpability under People v.
                                                 Hall (1986) 41 Cal. 3d 826 (Hall) and not relevant to any other purpose.)
                                  20
                                                 On appeal, defendant contends the police report was sufficient to warrant its admission and
                                  21             a third-party culpability instruction under Hall. Third-party culpability evidence is
                                                 admissible if it is “capable of raising a reasonable doubt of defendant’s guilt. At the same
                                  22             time, we do not require that any evidence, however remote, must be admitted to show a
                                                 third party’s possible culpability. . . . [E]vidence of mere motive or opportunity to commit
                                  23             the crime in another person, without more, will not suffice to raise a reasonable doubt about
                                                 a defendant’s guilt; there must be direct or circumstantial evidence linking the third person
                                  24             to the actual perpetration of the crime.” (Hall, supra, 41 Cal. 3d at p. 833.) In this case,
                                                 there is no direct or circumstantial evidence linking Cris Luckett to the commission of the
                                  25             crime. At most, the report is some evidence that Cris was in the area and thus, had the
                                                 opportunity to commit the crime. Accordingly, the court did not err in finding no basis for
                                  26

                                  27   10
                                         The record contains different spellings of Petitioner’s brother’s name, which include “Cris,”
                                  28   “Chris,” and “Christopher,” but the Court will use “Cris,” the spelling used by Petitioner in his
                                       petition. Dkt. No. 1-1 at 11.
                                                                                        25
                                       Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 26 of 35



                                           admission of the report under Hall.[FN 4]
                                   1
                                                  [FN 4]: The Attorney General argues that because the police report does not
                                   2              establish how the reporting officer determined the man’s identity the report is
                                                  hearsay and cannot be admitted to establish that Cris Luckett was in fact stopped by
                                   3              police that night. Because the report is insufficient to establish third-party
                                                  culpability under Hall, we need not resolve the hearsay question.
                                   4
                                           Defendant argues, alternatively, that even if the report was insufficient to show Cris
                                   5       committed the crime, evidence that Cris, or someone who knew him, was in the area that
                                           night is relevant because it provided an explanation for how his DNA might have been on
                                   6       the cigarette butt found in the restaurant. At the preliminary hearing he argued that there
                                           was a “logical explanation” for how his DNA ended up on the cigarette in the restaurant; he
                                   7       shared a cigarette with his brother or his brother took the cigarette from him because he no
                                           longer smokes. On appeal he clarifies that the relevance of the evidence is not dependent
                                   8       on proof that it was actually Cris who was stopped that night. Rather, he suggests the
                                           evidence is relevant because “The presence of anyone in the area who might visit/drink with
                                   9       appellant (in L.A. or otherwise)—especially his brother or associates/friends—was key to
                                           offer a significant innocent explanation for this minute DNA.” In other words, at some
                                  10       unidentified time prior to that night, the cigarette was passed from defendant to either Cris,
                                           or someone who knew Cris, who then brought and smoked the cigarette at the restaurant.
                                  11
                                           We question whether this argument was properly preserved for appeal. Although argued at
                                  12       the preliminary hearing, no similar argument appears to have been made to the trial judge.
Northern District of California
 United States District Court




                                           Rather, defendant argued that the evidence was admissible to establish that defendant was
                                  13       not observed at or near the scene despite the perimeter set by the police. Defense counsel
                                           argued, “I have no information that Cris Luckett committed this crime that Mr. Charles
                                  14       Luckett is charged with. I have no information, but I do know he was in the area. I do know
                                           that other individuals were in the area. And the relevance of that information bears strongly
                                  15       upon Mr. Luckett, Charles Luckett’s innocence, because he was not there. He was not
                                           found. And I think the value of the evidence is to demonstrate that in a very short time after
                                  16       the crime was committed, officers secured an area and they did obtain . . . eight people
                                           altogether.” The court reasonably rejected this argument, explaining that evidence of the
                                  17       identity of the people stopped is not relevant to establish that defendant was not stopped or
                                           identified.
                                  18
                                           We need not resolve this argument on the basis of waiver, however, as defendant’s
                                  19       explanation for how his DNA ended up in the restaurant was too speculative to warrant
                                           putting before the jury. (People v. Morrison (2004) 34 Cal. 4th 698, 711 [“Evidence is
                                  20       irrelevant . . . if it leads only to speculative inferences.”]; People v. Babbitt (1988) 45 Cal.
                                           3d 660, 684 [The “exclusion of evidence that produces only speculative inferences is not an
                                  21       abuse of discretion.”].) Likewise, the exclusion of irrelevant evidence does not implicate a
                                           defendant’s due process right to present a defense. (Babbitt, supra, at p. 685 [“[B]ecause
                                  22       defendant’s evidence failed to meet the threshold requirement of relevance, its
                                           exclusion . . . did not implicate any due process concerns.”].)
                                  23
                                           Here, defendant did not make an offer of proof sufficient to explain with any reasonable
                                  24       certainty how the cigarette may have travelled from Compton to Oakland. Given the
                                           significant evidentiary gaps in the proffered defense and its general lack of plausibility, any
                                  25       error in the exclusion of this evidence was harmless.
                                  26       Defendant also argues the exclusion of this evidence was prejudicial because it was “key to
                                           rebut a troubling eyewitness courtroom identification, if only to show another man (whether
                                  27       Cris, appellant using a false name, according to the prosecutor, or someone else associated
                                           with them) was stopped but not identified by several people.” This argument was not raised
                                  28       below. Again, however, we need not rely on waiver as the argument is without merit.
                                                                                      26
                                            Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 27 of 35




                                   1             Assuming that the man stopped was neither Cris nor defendant but someone “associated”
                                                 with them, that evidence is completely irrelevant to Smith’s in-court identification.
                                   2             Assuming it was defendant who was stopped that night but not identified, that evidence
                                                 would be relevant to the in-court identification, but it would also be so damaging to
                                   3             defendant’s case that it would be impossible to conclude that defendant was prejudiced by
                                                 its exclusion. Finally, if the man stopped was Cris, the evidence would be relevant and
                                   4             exculpatory only if defendant could establish that he and his brother looked sufficiently
                                                 alike that one could reasonably be mistaken for the other. Defendant did not attempt to
                                   5             make such a showing; no offer of proof was made in that regard. Accordingly, there was
                                                 no error in the exclusion of all references to Cris Luckett being stopped by the police the
                                   6             night of the crime.
                                   7
                                       Luckett, 2017 WL 1315669, *6-7 (footnotes in original and brackets added).
                                   8
                                                                b.      Factual Background
                                   9
                                                 According to a July 17, 1993 police report, shortly after the murder on July 16, 1993, an
                                  10
                                       officer,11 who according to defense counsel was named Officer John Carroll, 1RT 86, stopped a
                                  11
                                       man at 28th Street and Summit Street in Oakland. Supp. CT 13, 18.12 The report identifies that
                                  12
Northern District of California




                                       man as Cris Luckett, and the report contains a birth date and an identifying number. Supp. CT 13,
 United States District Court




                                  13
                                       18. However, the report does not state how the identity of the man who was stopped was
                                  14
                                       established. Supp. CT 13, 18. The report states that the officer released the man who was stopped
                                  15
                                       after several witnesses were brought to the scene and did not identify him as one of the assailants.
                                  16
                                       Supp. CT 13, 18.
                                  17
                                                 Defense counsel filed a written motion requesting that the court take judicial notice of the
                                  18
                                       court file in a case in which Cris Luckett had entered pleas of guilty to some of 27 counts of
                                  19
                                       robbery with which he was charged from December 1984 through April 1985. 3CT13 604.
                                  20
                                                 The prosecutor moved to exclude evidence of the claimed identity of the man who was
                                  21
                                       stopped at 28th and Summit on the basis that it was hearsay and that it was not proper evidence of
                                  22
                                       third-party culpability. 3CT 627-644.
                                  23
                                                 At a hearing on the motion, defense counsel stated that the purpose of the evidence was to
                                  24

                                  25   11
                                         The name of the officer is not visible on the copies of the July 17, 1993 police report in the
                                  26   Supplemental Clerk’s Transcript. Supp. CT 13, 18.
                                       12
                                  27        The July 17, 1993 report appears twice in the record. See Supp. CT 13, 18.

                                  28    Volume 3 of the Clerk’s Transcript (“3CT”) has been lodged by Respondent as Exhibit A. See
                                       13

                                       Dkt. No. 10-7.
                                                                                    27
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 28 of 35




                                   1   show that there was a perimeter set up within minutes after the shooting, that several people

                                   2   matching the description of the suspects were in the perimeter, and that Petitioner was not one of

                                   3   those people. 1RT 87. Defense counsel then stated: “It’s not to show that Chris Luckett

                                   4   committed any crime, either past or present. It’s merely to show the procedures that were in place,

                                   5   the timeline, who was involved, and what they saw and heard.” 1RT 88.

                                   6          The trial court stated that this did not rise to the level of third-party culpability evidence,

                                   7   but that defense counsel could show that other people were stopped in the perimeter and that

                                   8   Petitioner was not one of them. 1RT 88. It stated:

                                   9          So if the officer who stopped Christopher Luckett says well, I stopped Christopher but I
                                              didn’t stop Charles, that doesn’t seem to me to be relevant. The fact of the matter was Mr.
                                  10          Charles Luckett was not stopped, was not arrested, was not identified, even if the perimeter
                                              was set up two seconds after the robbery.
                                  11
                                              So the way of defining it is you can ask the officers, any of the officers who were present at
                                  12          the scene, whether Mr. Luckett was stopped or not, Mr. Charles Luckett. But to say that
Northern District of California




                                              Mr. Christopher Luckett was arrested, not I.D.’d, and others were arrested and not I.D.’d,
 United States District Court




                                  13          whatever, doesn’t really seem to be relevant because none of it rises to the Hall standard.
                                  14   1RT 88-89.

                                  15          Defense counsel stated that he wanted to argue that Petitioner was not one of those stopped

                                  16   at the scene. 1RT 90. The following exchange then took place:

                                  17          THE COURT: That’s fine. I don’t have any issues with that. It’s just the inclusion of the
                                              other people that were arrested and not identified, including Chris Luckett, is not relevant.
                                  18          It doesn’t r[i]se to the Hall standard.
                                  19          MR. BERRY [defense counsel]: But it is relevant that they were—that the police stopped
                                              them and identified them.
                                  20
                                              THE COURT: But nobody said that’s one of the guys in the restaurant that committed the
                                  21          robbery.
                                  22          MR. BERRY: I don’t know what they’re going to say.
                                  23          THE COURT: Well, the police reports would give us some idea of, you know, we stopped
                                              John Smith, he was I.D.’s as being in the restaurant, he was also I.D.’s as being at the table
                                  24          where the two people that committed the robbery were. We don’t have that. So you can’t
                                              just bring in everybody every time there’s an incident that happened, somebody’s stopped
                                  25          and I.D.’s, they’re not really arrested, they’re stopped and I.D.’s and witnesses come and
                                              no, that’s not the guy, and they’re let go, you can’t bring in all those people, it seems to me.
                                  26
                                              MS. HILTON [the prosecutor]: Can I just note a couple things? Just two things. Number
                                  27          one, Mr. Berry said there was a name, date of birth and PFN. Well, there’s a name and date
                                              of birth within the report written over that in different pen, sort of as if the information came
                                  28          in later is the PFN. So it’s not clear that that information came in at the time.
                                                                                         28
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 29 of 35




                                   1          Additionally, in the statement given by Mr. Luckett to Officer Webber, he talks about giving
                                              his brother’s name, not Chris Luckett, but a John Luckett, and a date of birth other times
                                   2          that he had been arrested. So it’s not out of the province of possibility and actually more
                                              likely that it was Charles Luckett that was stopped that day and maybe not identified and
                                   3          therefore let go.
                                   4          So unless an officer comes in and says—we’re still at the first level of hearsay—I got these
                                              names and birth date, I then verified it that way, verified it, it doesn’t even get past the first
                                   5          level of hearsay.
                                   6          THE COURT: Okay. Mr. Berry, anything further?
                                   7          MR. BERRY: Only that I have—until the officer comes and testifies, I don’t know what
                                              he’s going to say what happened that day.
                                   8
                                              THE COURT: Well, one of the theories you say is that one of the persons he stopped is
                                   9          Charles Luckett. Well, he’s either there or he ain’t there. In any case, it doesn’t raise to the
                                              level of the Hall standard. So no mention of Chris Luckett.
                                  10
                                       1RT 90-91 (brackets added).
                                  11
                                                              c.      Applicable Federal Law
                                  12
Northern District of California




                                               The U.S. Constitution gives a criminal defendant the right to present a defense. “Whether
 United States District Court




                                  13
                                       rooted directly in the Due Process Clause of the Fourteenth Amendment . . . or in the Compulsory
                                  14
                                       Process or Confrontation clauses of the Sixth Amendment, . . . the Constitution guarantees
                                  15
                                       criminal defendants ‘a meaningful opportunity to present a complete defense.’” Crane v.
                                  16
                                       Kentucky, 476 U.S. 683, 690 (1986) (citations omitted). The Due Process Clause does not
                                  17
                                       guarantee the right to introduce all relevant evidence. Montana v. Egelhoff, 518 U.S. 37, 41-42
                                  18
                                       (1996). A defendant does not have an unfettered right to offer evidence that is incompetent,
                                  19
                                       privileged or otherwise inadmissible under standard rules of evidence. Id. In determining whether
                                  20
                                       the exclusion of evidence was constitutionally impermissible, the court balances the importance of
                                  21
                                       the evidence to the criminal defendant against the state’s interest in excluding the evidence. Miller
                                  22
                                       v. Stagner, 757 F.2d 988, 994 (9th Cir.), amended, 768 F.2d 1090 (9th Cir. 1985). Even if the
                                  23
                                       exclusion of evidence was a constitutional error, the erroneous exclusion must have had a
                                  24
                                       “substantial and injurious effect” on the verdict for habeas relief to be granted. Brecht, 507 U.S. at
                                  25
                                       623.
                                  26
                                              A state court’s evidentiary ruling is not subject to federal habeas review unless the ruling
                                  27
                                       violates federal law, either by infringing upon a specific federal constitutional or statutory
                                  28
                                                                                         29
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 30 of 35




                                   1   provision or by depriving the defendant of the fundamentally fair trial guaranteed by due process.

                                   2   See Pulley, 465 U.S. at 41; Jammal v. Van de Kamp, 926 F.2d 918, 919-20 (9th Cir. 1991).

                                   3   Failure to comply with state rules of evidence is neither a necessary nor a sufficient basis for

                                   4   granting federal habeas relief on due process grounds. See Henry v. Kernan, 197 F.3d 1021, 1031

                                   5   (9th Cir. 1999); Jammal, 926 F.2d at 919. While adherence to state evidentiary rules suggests that

                                   6   the trial was conducted in a procedurally fair manner, it is certainly possible to have a fair trial

                                   7   even when state standards are violated. Perry v. Rushen, 713 F.2d 1447, 1453 (9th Cir. 1983).

                                   8          “[S]tate and federal rulemakers have broad latitude under the Constitution to establish rules

                                   9   excluding evidence from criminal trials.” Holmes v. South Carolina, 547 U.S. 319, 324 (2006)

                                  10   (internal quotations and citations omitted). This latitude is limited, however, by a defendant’s

                                  11   constitutional rights to due process and to present a defense, rights originating in the Sixth and

                                  12   Fourteenth Amendments. See id. at 324. “[A]t times a state’s rules of evidence cannot be
Northern District of California
 United States District Court




                                  13   mechanistically applied and must yield in favor of due process and the right to a fair trial.”

                                  14   Lunbery v. Hornbeak, 605 F.3d 754, 762 (9th Cir. 2010) (finding California’s application of its

                                  15   evidentiary rules to exclude hearsay testimony that bore persuasive assurances of trustworthiness

                                  16   and was critical to the defense violated right to present evidence). Importantly, the exclusion of

                                  17   evidence that another person may have committed the crime violates due process and the Sixth

                                  18   Amendment. See Chambers v. Mississippi, 410 U.S. 284 302-03 (1972); see also Lunbery, 605

                                  19   F.3d at 760 (exclusion of critical hearsay testimony pointing to another killer was an unreasonable

                                  20   application of Chambers).

                                  21          Only rarely has the Supreme Court held “that the right to present a complete defense was

                                  22   violated by the exclusion of defense evidence under a state rule of evidence.” Nevada v. Jackson,

                                  23   569 U.S. 505, 509 (2013). The Ninth Circuit many times has held that state courts acted

                                  24   reasonably in excluding unreliable or insubstantial evidence of third-party culpability. See

                                  25   Phillips v. Herndon, 730 F.3d 773, 776-78 (9th Cir. 2013); Christian v. Frank, 595 F.3d 1076,

                                  26   1085-86 (9th Cir. 2010); and Spivey v. Rocha, 194 F.3d 971, 978 (9th Cir. 1999). Under

                                  27   California law, a defendant may present evidence of third-party culpability only if it links the third

                                  28   person to the actual commission of the crime. Id. (citing People v. Hall, 41 Cal. 3d 826, 833
                                                                                          30
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 31 of 35




                                   1   (1986)).

                                   2                          d.      Analysis
                                   3          The state appellate court’s determination that the proffered third-party evidence was not

                                   4   relevant to the crime at issue was not contrary to, or an unreasonable application of, clearly

                                   5   established federal law. See 28 U.S.C. § 2254(d). Rather, the state appellate court reasonably

                                   6   concluded that there was no direct or circumstantial evidence linking Cris Luckett to the

                                   7   underlying crime. The state appellate court found that, at most, the report amounted to “some

                                   8   evidence that Cris was in the area and thus, had the opportunity to commit the crime.” Luckett,

                                   9   2017 WL 1315669, *6. Petitioner’s suggestion that his brother, Cris, was responsible for the

                                  10   murder is speculative at best. As the state appellate court found, it tends only to show that Cris

                                  11   Luckett had the opportunity to commit the murder. Under the circumstances, the decision to

                                  12   exclude the evidence was well within the permissible scope of discretion and did not render
Northern District of California
 United States District Court




                                  13   Petitioner’s trial fundamentally unfair. See Spivey v. Rocha, 194 F.3d 971, 978 (9th Cir. 1999)

                                  14   (finding that the trial court’s exclusion of purely speculative evidence as to a third party’s possible

                                  15   motive for committing the crime did not render the trial fundamentally unfair). At a minimum, it

                                  16   cannot be said that the state appellate court’s rejection of Petitioner’s federal claim was objectively

                                  17   unreasonable. See Williams, 529 U.S. at 409.

                                  18          Even if there was an evidentiary error of constitutional dimension, habeas relief would not

                                  19   be warranted because the error would be harmless under Brecht. See 507 U.S. at 623. The state

                                  20   appellate court found that any error in the exclusion of this evidence was harmless, and further

                                  21   noted that “if the man stopped was Cris, the evidence would be relevant and exculpatory only if

                                  22   [Petitioner] could establish that he and his brother looked sufficiently alike that one could

                                  23   reasonably be mistaken for the other” but “no offer of proof was made in that regard.” Luckett,

                                  24   2017 WL 1315669, *7. Moreover, the excluded evidence did not tend to exculpate Petitioner.

                                  25   The evidence did not refute the DNA evidence, the primary evidence that implicated Petitioner.

                                  26   Lastly, even if Cris Luckett had been in the vicinity, that in itself would not mean that Petitioner

                                  27   was not there.

                                  28          In sum, because the third-party culpability evidence was speculative and did not
                                                                                         31
                                            Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 32 of 35




                                   1   sufficiently connect Petitioner’s brother to the crime, the trial court’s exclusion of such evidence

                                   2   was reasonable. Accordingly, the state appellate court’s rejection of this claim was not contrary to

                                   3   or an unreasonable application of clearly established Supreme Court law. Therefore, Claim 5 is

                                   4   DENIED.

                                   5                   4.      Destruction of Evidence (Claim 6)
                                   6            The Court has already analyzed Claim 6 on the destruction of evidence (i.e., the three

                                   7   cigarette butts) to the extent that he raised a Brady violation, but Petitioner purports to raise this

                                   8   claim as an issue in its own right. Dkt. No. 1-1 at 2, 7. Thus, out of an abundance of caution, the

                                   9   Court will address it further below.

                                  10            According to the petition, Claim 6 is based “the loss/destruction of three cigarette butts in

                                  11   police custody [on] June 5, 2012 after [Petitioner is] charged,” and in support of his claim he cites

                                  12   to a laboratory contact log, 1CT14 9, from June 2012, that referred to one of the investigating
Northern District of California
 United States District Court




                                  13   officers requesting information from a laboratory employee15 about the cigarette butts that the

                                  14   police had collected. See Dkt. No. 1-1 at 7-10. Petitioner attached a copy of that log to his

                                  15   petition and highlights the section under “Notes” from a “Telephone Conversation - Officer H.

                                  16   Webber” on June 5, 2012 at “10:35” (not specified if AM or PM), which includes the following

                                  17   notes from the laboratory employee:

                                  18                   Officer H. Webber called and informed me that the pg5#1 cigarette butts submitted
                                                       by T. Camacho were indeed the cigarette butts previously belonging to item pg1#4.
                                  19                   Aunt in property was looking for the pg5#1 item. I said he could submit a request
                                                       to have the pg5#1 cigarette butts examined and that I would work it in to my next
                                  20                   pod rotation.
                                  21   Id. at 10.

                                  22            Respondent points out that the only remaining constitutional issue Claim 6 appears to

                                  23   present is “the one that he raised in his fourth claim, i.e. that the court should have excluded DNA

                                  24   evidence as a sanction for the destruction of evidence, allegedly in violation of Trombetta.” Dkt.

                                  25

                                  26
                                        Volume 1 of the Clerk’s Transcript (“1CT”) has been lodged by Respondent as Exhibit A. See
                                       14

                                  27   Dkt. Nos. 10-3, 10-4.

                                  28    According to Petitioner’s traverse, the laboratory employee’s name is “Ms. Iglesias-Lee.” Dkt.
                                       15

                                       No. 12 at 28.
                                                                                       32
                                            Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 33 of 35




                                   1   No. 10-1 at 27. Respondent further argues as follows:

                                   2                   Petitioner first raised this issue in the petition for habeas corpus filed in the
                                                       California Supreme Court, but he raised it as part of his Trombetta argument.
                                   3                   Answer, Ex. M. Petitioner did not fairly present the claim as a separate federal
                                                       issue to the California Supreme Court, and therefore, Petitioner would have
                                   4                   exhausted only the Trombetta aspect of the claim. Our response to the Trombetta
                                                       aspect of this claim is the same as our response to the Trombetta issue we addressed
                                   5                   in connection with Petitioner’s fourth claim.
                                   6   Id. at 27-28. The Court agrees with Respondent that this seems to be the only remaining issue,

                                   7   and further notes that Petitioner cited to Trombetta in his argument section pertaining to Claim 6.

                                   8   See Dkt. No. 1-1 at 7. In its analysis above resolving Claim 4, the Court pointed out that in

                                   9   rejecting Petitioner’s Trombetta claim, the state courts “did not unreasonably apply clearly

                                  10   established law by refusing to impose an evidentiary sanction on the prosecution, much less by

                                  11   refusing to apply the specific evidentiary sanction of excluding the DNA evidence.” See supra

                                  12   Part III.B.2.c.(3). The Court’s Trombetta claim analysis for Claim 4 applies to Claim 6, and
Northern District of California
 United States District Court




                                  13   therefore any remaining Trombetta claim in Claim 6 is DENIED for the same reason.

                                  14            Finally, Respondent argues that Petitioner’s argument in Claim 6 “rests of a false factual

                                  15   assumption” that the evidence was destroyed in 2012. Dkt. No. 10-1 at 28. Respondent elaborates

                                  16   on this argument as follows:

                                  17                   There is no basis for Petitioner’s assumption that the cigarette butts in this case
                                                       were destroyed in 2012. The page of the log on which Petitioner relies does not
                                  18                   state that the cigarette butts were destroyed in 2012. Rather, at the hearing of June
                                                       17, 2013, the trial court, in ruling on Petitioner’s motion to dismiss, stated:
                                  19
                                                               The cigarette butts, based on the evidence that’s been
                                  20                           presented in this case, appear, it’s not concretely
                                                               demonstrated, but the evidence suggests that it was some time
                                  21                           right about the beginning of 2001 that the cigarette butts were
                                                               destroyed. Before October of ’01, before the delay period that
                                  22                           you’re complaining about, they had already destroyed, it
                                                               appears from the testimony, and I’m thinking about the post-
                                  23                           it note that’s attached—it was attached in October of ’01 to
                                                               the property sheet, saying that it appears that—it’s presumed
                                  24                           that it’s destroyed by a person named Miers, M-i-e-r-s, on
                                                               January 1st of ’01. So the loss of those butts doesn’t appear
                                  25                           to be the product of the delay that you’re complaining about.
                                  26                   4RT16 92.
                                  27

                                  28
                                       16
                                         Volume 4 of the Reporter’s Transcript (“4RT”) has been lodged by Respondent as Exhibit B.
                                       See Dkt. No. 10-12.
                                                                                    33
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 34 of 35




                                   1                  Thus, the state courts found that the butts were destroyed in 2001, not 2012 and
                                                      Petitioner has not alleged any basis by which this Court, applying the standard for
                                   2                  review under the AEDPA, can conclude the contrary. Accordingly, Petitioner’s
                                                      argument rests on a factual assumption that is at odds with the state court’s finding.
                                   3
                                       Id. (footnote added).
                                   4
                                              Meanwhile, in his traverse, Petitioner stresses that the laboratory employee, whom
                                   5
                                       Petitioner identified as Ms. Iglesias-Lee, made the following statement when describing the
                                   6
                                       conversation with Officer Webber on June 5, 2012: “I said he could submit a request to have the
                                   7
                                       pg5#1 cigarette butts examined and that I would work it in to my next pod rotation.” Dkt. No. 12
                                   8
                                       at 28. Thus, Petitioner challenges the finding that the evidence was destroyed in 2001 and argues
                                   9
                                       as follows:
                                  10
                                                      If Webber did not indeed have the pg5#1 items [i.e., the missing cigarette butts]
                                  11                  [on] June 5, 2012, he surely had convinced Iglesias-Lee that he did, for she
                                                      suggested that she submit a request to have the pg5#1 items examined and she
                                  12                  would work it into her rotation.
Northern District of California
 United States District Court




                                  13   Id. However, Petitioner fails to provide any supporting facts to show that the evidence was not

                                  14   destroyed in 2001. Instead, he makes a conclusory argument that his interpretation of the

                                  15   laboratory employee’s statement above shows that the evidence was available on June 5, 2012 and

                                  16   must have been destroyed sometime after that date. See id. “Conclusory allegations which are not

                                  17   supported by a statement of specific facts do not warrant habeas relief.” James v. Borg, 24 F.3d

                                  18   20, 26 (9th Cir. 1994).

                                  19          Therefore, the Court concludes that the state courts’ rejection of Claim 6 was not based on

                                  20   an unreasonable determination of the facts in light of the evidence presented in the state court

                                  21   proceeding, 28 U.S.C. § 2254(d)(2), nor was it contrary to, or an unreasonable application of,

                                  22   clearly established federal law, id. § 2254(d)(1). Accordingly, Petitioner is not entitled to relief on

                                  23   Claim 6.

                                  24          C.      Certificate of Appealability
                                  25          The federal rules governing habeas cases brought by state prisoners require a district court

                                  26   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                  27   appealability. See Rules Governing § 2254 Case, Rule 11(a).

                                  28          A judge shall grant a certificate of appealability “only if the applicant has made a
                                                                                         34
                                         Case 4:18-cv-07670-HSG Document 14 Filed 11/23/20 Page 35 of 35




                                   1   substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the

                                   2   certificate must indicate which issues satisfy this standard, id. § 2253(c)(3). “Where a district

                                   3   court has rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c)

                                   4   is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district

                                   5   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                   6   473, 484 (2000).

                                   7          Here, Petitioner has not made such a showing, and, accordingly, a certificate of

                                   8   appealability will be denied.

                                   9   IV.    CONCLUSION
                                  10          For the reasons stated above, the petition for a writ of habeas corpus is DENIED, and a

                                  11   certificate of appealability is DENIED.

                                  12          The Clerk of the Court shall enter judgment in favor of Respondent and close the file.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 11/23/2020

                                  15

                                  16
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  17                                                                 United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         35
